EXHIBIT H
                     Fraternal Order of Police
                       Department of Corrections Labor Committee
711 4TH
      Street, Northwest
Washington, DC 20001


               FOP/DOC TO HOLD PRESS CONFERENCE*

                                      8:30 A.M. WEDNESDAY
                                           APRIL 1, 2020

                           PARKING LOT OUTSIDE THE D.C. JAIL
                            1901 D St SE, Washington, DC 20003

            Members and Shop Stewards of the FOP/DOC Labor Committee
 along with their General Counsel, J. Michael Hannon, will speak and answer questions.

            FOP/DOC will also be announcing its decision to participate in the
   lawsuit brought against the D.C. Jail by the Public Defender Service and the ACLU.

  Media unable to attend in person may participate by registering tomorrow with Zoom:

                https://zoom.us/webinar/register/WN_8pqgrjgbSxK0zRaQgPz6oA



* In response to the increasing requests for information from the media and citizens.




                                                    1
